Name: 2001/233/EC: Commission Decision of 14 March 2001 amending Decision 2000/418/EC as regards mechanically recovered meat and bovine vertebral column (Text with EEA relevance) (notified under document number C(2001) 705)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural activity;  agricultural policy;  animal product
 Date Published: 2001-03-23

 Avis juridique important|32001D02332001/233/EC: Commission Decision of 14 March 2001 amending Decision 2000/418/EC as regards mechanically recovered meat and bovine vertebral column (Text with EEA relevance) (notified under document number C(2001) 705) Official Journal L 084 , 23/03/2001 P. 0059 - 0061Commission Decisionof 14 March 2001amending Decision 2000/418/EC as regards mechanically recovered meat and bovine vertebral column(notified under document number C(2001) 705)(Text with EEA relevance)(2001/233/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 9(4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 10(4) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(4), and in particular Article 22 thereof,Whereas:(1) Commission Decision 2000/418/EC of 29 June 2000 regulating the use of material presenting risks as regards transmissible spongiform encephalopathies and amending Decision 94/474/EC(5), as amended by Decision 2001/2/EC(6), provides for the removal and destruction of certain specified risk materials. This Decision already requires the removal of vertebral column of bovine animals over 30 months in Member States where BSE has been recorded at a high level. It also imposes restrictions on the production of certain materials and of certain slaughter techniques and on certain imports. It was to be reviewed in the light of new scientific evidence.(2) The exposure of humans to the risks stemming from bovine spongiform encephalopathy (BSE) has been largely associated with the consumption of meat mechanically recovered from the bones of the head and vertebral column. For control reasons the prohibition on the use of bones of the head and vertebral column from bovine, ovine and caprine animals of all ages for the production of mechanically recovered meat should be extended to all bones of those species.(3) The recent developments of the BSE situation in the Community have led some Member States to take additional unilateral safeguard measures.(4) In the light of that situation, the Council has invited the Commission to request an evaluation by the Scientific Steering Committee (SSC) of the unilateral, temporary safeguard measures taken by some Member States, and to take appropriate action.(5) The SSC has repeated its recommendation to remove, in view of the geographic BSE risk and the effectiveness of risk reduction measures, the vertebral column including dorsal root ganglia of bovine animals over 12 months of age from the human and animal food and feed chains.(6) In its opinion of 20 February 1998 on BSE risk, the SSC stated that the vertebral column and dorsal root ganglia represent respectively 2,0 % and 3,8 % of the total infective load in a BSE infected animal. It recognised in that opinion that based on the quantitative data, the brain, spinal cord, dorsal root ganglia and trigeminal ganglia constitute the major hazards for direct human consumption.(7) In its opinion of 14 April 2000 on the United Kingdom decision to lift the ban on consumption of meat on the bone, the SSC further considered the risk from bone marrow very low, if not negligible. Therefore, the vertebral column and dorsal root ganglia constitute, under current understanding, less than 4 % of the infective load of an infected animal. The age structure of confirmed BSE cases further reduces the risk in animals less than 30 months of age. Past experience showed that 99,95 % of the over 180000 BSE cases in Europe occurred in animals over 30 months of age.(8) Therefore vertebral column of bovine animals over 30 months of age constitutes the biggest risk and should continue to be removed and destroyed in Member States where BSE has been confirmed at a high level, even from animals which were born after an effectively enforced feed ban. Vertebral column of bovine animals over 12 months of age should also be removed in Member States where the occurrence of BSE in native bovine animals is likely but not confirmed or confirmed at a lower or a higher level, taking account of the effectiveness of the risk reduction measures.(9) Preliminary results of the large-scale application of the rapid test detected BSE cases in native bovine animals in countries that previously did not record BSE. The young age of some of the detected BSE cases indicates that the BSE risk reduction measures have not been fully effective in all Member States.(10) At the same time a need has arisen to restore consumer confidence particularly in Member States where the robustness of the risk reduction measures has been put in doubt by the outcome of the testing programme.(11) Vertebral column may be removed at the point of sale to the consumer, allowing for placing on the domestic market of carcasses or parts of carcasses of bovine animals that still contain vertebral column. In order to avoid any disruption of the internal market such carcasses containing vertebral column should also be accepted for trade between Member States.(12) Member States for which a scientific evaluation indicates that the occurrence of BSE in native animals is unlikely or that can provide conclusive evidence supporting the effectiveness of the risk reduction measures may apply for a derogation from the obligation to remove vertebral column. This derogation shall be made conditional upon monitoring of the continued effectiveness of the risk reduction measures by testing animals for BSE.(13) Commission Regulation (EC) No 716/96 of 19 April 1996 adopting exceptional support measures for the beef market in the United Kingdom(7) and Commission Regulation (EC) No 2777/2000 of 18 December 2000 adopting exceptional support measures for the beef market(8) provide for schemes whereby healthy bovine animals over 30 months of age can be purchased for destruction instead of being slaughtered for human consumption. It is necessary to clarify that the obligation to examine certain groups of animals applies also where such animals are purchased for destruction under those Regulations.(14) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2000/418/EC is amended as follows:1. in Article 7(b), the following subparagraph is added:"However, carcasses containing no specified risk material other than vertebral column, including dorsal root ganglia, may be dispatched to another Member State without the latter's prior agreement.";2. in Article 4, the words "of the head and vertebral columns" are deleted;3. Annex I is amended as follows:(a) Point 1 is replaced by the following:"1. (a) The following tissues shall be designated as specified risk material in all Member States and regions thereof:(i) the skull including the brains and eyes, the tonsils, the vertebral column excluding the vertebrae of the tail, but including dorsal root ganglia and spinal cord of bovine animals aged over 12 months, and the intestines from the duodenum to the rectum of bovine animals of all ages;(ii) the skull including the brains and eyes, the tonsils and the spinal cord of ovine and caprine animals aged over 12 months or that have a permanent incisor erupted through the gum, and the spleen of ovine and caprine animals of all ages.(b) In addition to the specified risk material listed in point (a), the following tissues shall be designated as specified risk material in the United Kingdom and in Portugal with the exception of the Autonomous Region of the Azores:- the entire head excluding the tongue, including the brains, eyes, trigeminal ganglia and tonsils; the thymus; the spleen and spinal cord of bovine animals aged over six months.";(b) in the third sentence of point 2, the words "on their territory" are deleted;(c) the following point 6 is added:"6. By way of derogation from point 1(a)(i), a decision may be taken in accordance with the procedure referred to in Article 17 of Directive 89/662/EEC to allow the use of vertebral column and dorsal root ganglia from bovine animals:(a) born, continuously reared and slaughtered in Member States for which a scientific evaluation established that the occurrence of BSE in native bovine animals is highly unlikely, or unlikely but not excluded; or,(b) born after the date of effective enforcement of the prohibition on the feeding of mammalian protein to ruminants in Member States with reported BSE in native animals or for which a scientific evaluation established that the occurrence of BSE in native bovine animals is likely.The United Kingdom, Portugal, Finland, Sweden and Austria may benefit from this derogation on the basis of previously submitted and evaluated evidence. Other Member States may apply for this derogation by submitting conclusive supporting evidence to the Commission regarding point (a) or (b), as appropriate.Member States benefiting from this derogation shall, in addition to the requirements laid down in Decisions 98/272/EC and 2000/764/EC, ensure that one of the approved rapid tests listed in Annex IV(A) to Decision 98/272/EC is applied to all bovine animals over 30 months of age which:(a) have died on the farm or in transport, but which have not been slaughtered for human consumption, with the exception of those dead animals in remote areas with a low animal density situated in Member States where the occurrence of BSE is unlikely;(b) were subject to normal slaughter for human consumption;(c) were born during the first year after the date of the effective enforcement of the prohibition on the feeding of mammalian protein to ruminants and were purchased for destruction in accordance with Commission regulations adopting exceptional support measures for the beef market.This derogation shall not be granted to allow the use of vertebral column and dorsal root ganglia from bovine animals aged over 30 months from the United Kingdom or from Portugal with the exception of the Autonomous Region of the Azores.Experts from the Commission may carry out on-the-spot checks to further verify the submitted evidence."Article 2This Decision shall apply from 31 March 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 14 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 395, 30.12.1989, p. 13.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 224, 18.8.1990, p. 29.(4) OJ L 24, 30.1.1998, p. 9.(5) OJ L 158, 30.6.2000, p. 76.(6) OJ L 1, 4.1.2001, p. 21.(7) OJ L 99, 20.4.1996, p. 14.(8) OJ L 321, 19.12.2000, p. 47.